United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
William E. Shanahan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1365
Issued: January 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 30, 2006 appellant filed a timely appeal of December 19, 2005 and April 11,
2006 merit decisions of the Office of Workers’ Compensation Programs terminating her
compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
to review the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation for wageloss and medical benefits effective December 19, 2005.
FACTUAL HISTORY
On January 31, 2005 appellant, then a 53-year-old transportation security screener, filed
an occupational disease claim alleging that she sustained swelling in her left leg as a result of an

ankle injury. She noted the constant standing required by her federal employment.
employing establishment controverted the claim.

The

Appellant was treated by Dr. Noreen Lewis, an osteopath. In an attending physician’s
report dated February 24, 2005, Dr. Lewis indicated that she had lower extremity edema in her
right ankle as a result of being on her feet all day in her federal employment. In a note dated
February 22, 2005, he indicated that appellant was unable to return to work until approximately
March 15, 2005. By letter dated April 11, 2005, the Office accepted appellant’s claim for
aggravation of a subchondral cyst, left ankle.
In a medical report dated April 18, 2005, Dr. Joseph Bernstein, a Board-certified
orthopedic surgeon, indicated that in February 2004 appellant sprained her ankle. He stated that
he could not explain the ankle swelling on the basis of an injury and that it appeared to be
cardiovascular in origin or possibly lymphedema. Dr. Bernstein recommended consultation with
a vascular surgeon.
By letter dated April 25, 2005, the Office asked Dr. Lewis to respond to various questions
with regard to appellant. In an attending physician’s report dated April 26, 2005, Dr. Lewis
reiterated that appellant’s left ankle injury was caused and aggravated by her work. He indicated
that she was totally disabled commencing January 20, 2005 and that appellant would be totally
disabled through July 11, 2005.
By letter dated May 4, 2005, the Office referred appellant to Dr. Kevin F. Hanley, a
Board-certified orthopedic surgeon, for a second opinion. In a medical report dated May 26,
2005, Dr. Hanley diagnosed appellant with bilateral ankle swelling of unclear etiology. He noted
that she did have swelling of both lower extremities but had no signs of significant
musculoskeletal disease of the ankle. Dr. Hanley did not believe that appellant was fit for duty
due to the swelling but noted that her condition was not due to her employment. He
recommended further investigation. Dr. Hanley stated that appellant did not have an aggravation
of a subchondral cyst in her left ankle.
In a note dated July 29, 2005, Dr. Lewis stated that he “cannot at this time, agree/disagree
with Dr. Hanley’s second opinion.” He stated that he would confer with his colleague.
In a medical report dated September 21, 2005, Dr. Ira C. Sachs, an osteopath, listed his
impressions as chronic left ankle. A magnetic resonance imaging (MRI) scan revealed
degenerative joint disease with exacerbation of same, left ankle synovitis and bilateral ankle
edema.
The Office found that a conflict existed between Dr. Lewis, appellant’s treating
physician, and Dr. Hanley, the second opinion physician, as to whether appellant had recovered
from the effects of the January 10, 2005 work injury. It referred appellant to Dr. Edward J.
Resnick, a Board-certified orthopedic surgeon, for an impartial medical evaluation. In a medical
report dated October 11, 2005, Dr. Resnick listed his diagnoses as morbid obesity, chronic
edema of both lower extremities and degenerative joint disease (osteoarthritis) of the left ankle
and foot. He found that appellant’s left ankle osteoarthritis was “probably intrinsic, related to

2

her morbid obesity and unrelated to an injury.” Dr. Resnick noted that there was no specific
injury to either lower limb. He opined:
“[T]here are no work injuries sustained on January 10, 2005 or at any other time
leading to [appellant’s] present condition. My opinion is that this is an intrinsic
condition, arising from within the body and not produced by external trauma.
Thus, I consider it to be unrelated to her work.”
Dr. Resnick found that appellant had work limitations, but they were not related to any
work injury or complaint.
On October 25, 2005 the Office issued a notice proposing to terminate appellant’s
compensation and medical benefits. It noted that the weight of the medical evidence established
that her accepted condition of aggravation of subchondral cyst in her left ankle had ceased or was
no longer work related. She no longer had any disability or residuals due to her accepted work
condition.
Appellant submitted an April 8, 2004 report from Dr. Armando A. Mendez, a Boardcertified orthopedic surgeon, who treated her for an improved left ankle sprain that she sustained
on March 17, 2004. She also submitted a February 23, 2005 MRI scan of her left ankle that was
interpreted by Dr. John C. Sabatino, a Board-certified radiologist. It showed edema in the soft
tissues of the left ankle with mild degenerative changes and small osteophytes arising from the
tarsal bones. Dr. Sabatino noted no evidence of tendinitis.
In a December 5, 2005 report, Dr. Resnick responded to additional questions sent by the
Office. He indicated that, after reviewing the additional files, he stood by his earlier opinion.
Dr. Resnick stated:
“I do not feel that [appellant] has any residual impairment due to any work injury
sustained January 10, 2005, because I found no evidence of such an injury having
been sustained. Nevertheless, it is my opinion that [she] has swelling and pain in
the lower limbs and has osteoarthritis of the left ankle. However, it remains my
opinion that these conditions are, as I stated in my earlier report, ‘most probably
intrinsic, related to [appellant’s] morbid obesity and unrelated to any injury.’ I
further stated ‘this is an intrinsic condition, arising from within the body and not
produced by external trauma. Thus, I consider it to be unrelated to [appellant’s]
work.’ I did note physical impairment and limitations but, as I said, I felt that
these were ‘unrelated to any work injury or other work complaint.’”
In an undated attending physician’s report, Dr. Brent Wenerman, an osteopath, indicated
that appellant was totally disabled from January 10 to December 1, 2005 and ongoing due to her
work-related left ankle injury.
In a decision dated December 19, 2005, the Office terminated appellant’s compensation
benefits effective that date.
On December 27, 2005 appellant requested review of the written record.
medical evidence was submitted.
3

No new

In a decision dated April 11, 2006, an Office hearing representative affirmed the
December 19, 2005 decision terminating benefits.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.1 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.2 The right to medical
benefits is not limited to the period of entitlement to disability. To terminate authorization for
medical treatment, the Office must establish that appellant no longer has residuals of an
employment-related condition that requires further medical treatment.3
Section 8123(a) provides in pertinent part: If there is a disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.4 In situations where
there are opposing medical reports of virtually equal weight and rationale and the case is referred
to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.5
ANALYSIS
The Office properly found that a conflict arose in medical opinion between Dr. Lewis,
appellant’s treating physician, and Dr. Hanley, the second opinion physician. They disagreed as
to whether appellant had any continuing residuals or disability related to her accepted
aggravation of the subchondral cyst of the left ankle. Accordingly, the Office properly referred
her to Dr. Resnick to resolve the conflict.6
In a report dated October 11, 2005, Dr. Resnick provided a comprehensive review of the
medical evidence and reported his findings on examination. He listed his diagnoses as morbid
obesity, chronic edema of both lower extremities and degenerative joint disease of the left ankle
and foot. Dr. Resnick opined that appellant’s left ankle osteoarthritis was related to her morbid
obesity and unrelated to the injury. He believed that the condition was intrinsic, such as her
morbid obesity, arising from the body and not produced by external trauma and, therefore,
unrelated to appellant’s work. Dr. Resnick further explained in a December 5, 2005
supplemental report that, although he did note physical impairment and limitations, these were
1

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

2

Mary A. Lowe, 52 ECAB 223, 224 (2001).

3

Frederick Justiniano, 45 ECAB 491 (1994).

4

5 U.S.C. § 8123(a).

5

See Roger Dingess, 47 ECAB 123 (1995); Nathan L. Harrell, 41 ECAB 401, 407 (1990).

6

See 5 U.S.C. § 8123(a).

4

unrelated to any work injury or other work complaint. Moreover, he noted that there was no
residual impairment, as there was no objective evidence that appellant had sustained an injury.
The Board finds that the Office properly relied on the impartial medical examiner’s
report in determining that appellant’s accepted injury to her left ankle had resolved.
Dr. Resnick’s opinion is sufficiently well rationalized and based upon a proper factual
background. He not only examined appellant, but also reviewed her medical records.
Dr. Resnick explained that any remaining disability was not related to her federal employment.
Accordingly, the Office properly accorded special weight to the impartial medical
examiner’s findings. Therefore, as the weight of the medical evidence establishes that
appellant’s accepted work condition had resolved, the Office properly terminated her wage-loss
compensation and medical benefits with respect to the aggravation of the subchondral cyst in the
left ankle.
Prior to the finalization of the proposed termination, appellant submitted additional
evidence in an attempt to show that she remained disabled due to the accepted employment
injuries. However, these reports are insufficient to overcome the special weight of the evidence
as represented by Dr. Resnick.
Dr. Mendez reported on April 8, 2004 that he was treating appellant for improved left
ankle sprain sustained at work. The Board notes that this condition was not accepted by the
Office as a part of her occupational disease claim. Moreover, Dr. Mendez did not provide any
rationale explaining the nexus between appellant’s employment factors and the diagnosed left
ankle sprain. Dr. Sabatino’s interpretation of a February 23, 2005 MRI scan did not address
causal relationship between the findings and appellant’s employment. Dr. Wenerman provided
no explanation to support his conclusion that appellant had employment-related disability.
There is no medical evidence of sufficient weight to either overcome the special weight
of the reports of Dr. Resnick or of comparable weight to create a conflict therewith. The Board
finds that the Office has met its burden of proof in terminating appellant’s compensation benefits
effective December 19, 2005.
CONCLUSION
The Office met its burden of proof to terminate compensation benefits effective
December 19, 2005.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 11, 2006 and December 19, 2005 are affirmed.
Issued: January 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

